        Case 1:20-cr-00047-SPW Document 46 Filed 06/03/21 Page 1 of 3



                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                              BILLINGS DIVISION


 UNITED STATES OF AMERICA,                      CR 20-47-BLG-SPW


                          Plaintiff,
                                               PRELIMINARY ORDER OF
           vs.                                  FORFEITURE


 CHAD HENRY SWOBODA,

                          Defendant.




      WHEREAS,in the indictment in the above case, the United States sought

forfeiture of any property ofthe above-captioned person, pursuant to 18 U.S.C.

§ 924(d), as property used or intended to be used to facilitate the violations alleged

in the indictment, or as proceeds of said violation;

      And whereas, on March 25,2021,the defendant entered a plea of guilty to

the superseding indictment, which charged him with prohibited person in

possession ofa firearm and false statement during a firearms transaction;

      And whereas, the indictment contained a forfeiture allegation that stated that

as a result ofthe offenses charged in the indictment, the defendant shall forfeit the

following property:

         • Marlin, model 1985,.45-70 caliber lever action rifle,(S/N: B009881)
Case 1:20-cr-00047-SPW Document 46 Filed 06/03/21 Page 2 of 3
Case 1:20-cr-00047-SPW Document 46 Filed 06/03/21 Page 3 of 3
